PER CURIAM.
In accordance with the requirements of Article XI of the Integration Rule, 31 F.S.A., the Board of Governors of The Florida Bar on December 19, 1957 filed with the Clerk of this Court a certified copy of its judgment herein, together with a transcript of the evidence and other proceedings in said cause. On January 27, 1958, the Clerk of this Court caused a copy of the aforesaid judgment of the Board of Governors to be served upon the accused attorney by the Sheriff of Duval County as will appear by the return of said Sheriff attached to a certified copy of said judgment on file in this cause.
More than 30 days having expired since the filing of the foregoing documents in this Court and the service of the copy of the judgment upon the accused attorney and no review having been sought in this Court upon said judgment of suspension- and this Court having considered the record in said cause, it is, thereupon,
Ordered that the judgment of the Board of Governors of The Florida Bar, dated December 16, 1957, suspending the said John Link Cogdill from the practice of law *578in the State of Florida for a period of five years heretofore referred to, be and the same is hereby approved and adopted as the judgment of this Court,
It is further ordered that costs incurred by The Florida Bar in this cause, in the amount of $204.07, be and the same are hereby assessed against the respondent, John Link Cogdill, and he is hereby ordered to pay the same within 60 days from the date hereof. In the event said costs are not paid within said 60 days, this order shall be considered a judgment therefor, for which let execution issue.
TERRELL, C. J., and THOMAS, HOBSON, ROBERTS, DREW, THOR-NAL and O’CONNELL, JJ., concur.